Order of the Supreme Court, Kings County, dated October 27, 1965, affirmed. In our opinion, defendant was not prejudiced by the failure to produce the attorneys formerly assigned to defend him as witnesses at the hearing held in this coram nobis proceeding. The court assumed the truth of defendant’s testimony, but found that his version of the circumstances surrounding his plea of guilty did not indicate that the plea was involuntary or coerced. We agree with that conclusion. Beldoek, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.